ORDER

PER CURIAM.
In this jury-tried case, defendant was convicted of second degree murder, in violation of § 565.021 RSMo 1994, two counts of armed criminal action under § 571.015, assault in the first degree under § 565.050, and class C felony stealing under § 570.030. Defendant was sentenced to four life terms imprisonment, (the first two concurrent life terms to run consecutively with the second two concurrent life terms), and ten years *602imprisonment to run concurrently with the life terms. Defendant appeals the judgment and sentence. Defendant also appeals the denial of his Rule 29.15 motion for postcon-viction relief without an evidentiary hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).